

116 S2039 IS: Greener Transportation for Communities Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2039IN THE SENATE OF THE UNITED STATESJune 27, 2019Ms. Cortez Masto (for herself, Ms. Smith, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for the issuance of exempt facility bonds for
			 zero-emission vehicle infrastructure.
	
 1.Short titleThis Act may be cited as the Greener Transportation for Communities Act. 2.Exempt facility bonds for zero-emission vehicle infrastructure (a)In generalSection 142 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (a)— (A)in paragraph (14), by striking or at the end,
 (B)in paragraph (15), by striking the period at the end and inserting , or, and (C)by adding at the end the following new paragraph:
						
 (16)zero-emission vehicle infrastructure., and (2)by adding at the end the following new subsection:
					
						(n)Zero-Emission vehicle infrastructure
 (1)In generalFor purposes of subsection (a)(16), the term zero-emission vehicle infrastructure means any property (not including a building and its structural components) if such property is— (A)made available for use by members of the general public, and
 (B)used to charge or fuel zero-emissions vehicles, but only if the property is located at the point where the vehicles are charged or fueled.
 (2)Inclusion of utility service connectionsThe term zero-emission vehicle infrastructure shall include any utility service connections, utility panel upgrades, or contributions in aid of construction (as described in section 118) which are required for the charging or fueling of zero-emissions vehicles.
 (3)Zero-emissions vehicleThe term zero-emissions vehicle means— (A)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations, or
 (B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational modes and conditions.
 (4)Zero-emissions vehicle infrastructure located within other facilities or projectsFor purposes of subsection (a), any zero-emission vehicle infrastructure located within— (A)a facility or project described in subsection (a), or
 (B)an area adjacent to a facility or project described in subsection (a) that primarily serves vehicles traveling to or from such facility or project,
								shall be treated as described in the paragraph in which
			 such facility or project is described..
 (b)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2019.